By the court.
The direction, we think, was right. The oxen having been the acknowledged property of Hills, they must be deemed his at hi$ decease, unless a change of property was proved. The burden was upon the plaintiff to prove an absolute sale, or a sale upon a condition precedent, and the condition complied with. Whitwell v. Vincent, 4 Pick. 449; Reed v. Upton, 10 Pick. 522; Heath v. Randall, ante, 195. The delivery might be some evidence of an executed sale, but it was far from being conclusive. In all the above cited cases, the property was sold on a condition precedent, and delivered; but it was held that as the condition was not complied with, the property was not changed.

Exceptions overruled.